                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 JOSEPH STREATER,                                          )          CASE NO. 5:18-cv-643
                                                           )
                             PLAINTIFF,                    )          JUDGE SARA LIOI
                                                           )
 vs.                                                       )          MEMORANDUM OPINION
                                                           )          AND ORDER
 SARCHIONE CHEVROLET, INC.,                                )
                                                           )
                             DEFENDANT.                    )


         Before the Court is the motion for class certification filed by plaintiff Joseph Streater

(“Streater”). (Doc. No. 38, Motion [“Mot.”]; Doc. No. 39, Memorandum in Support [“Memo.”].)

Defendant Sarchione Chevrolet, Inc. (“Sarchione”) filed a brief in opposition (Doc. No. 44

[“Opp’n”]), and Streater filed a reply (Doc. No. 46 [“Reply”]). For the reasons set forth herein,

Streater’s motion is denied.

I.       BACKGROUND 1

         On March 20, 2018, Streater filed a class action complaint against Sarchione seeking relief

under the Truth in Lending Act, 15 U.S.C. § 1601, et seq. (“TILA”) and the Ohio Consumer Sales

Practices Act, Ohio Rev. Code § 1345.01, et seq. (“OCSPA”). (Doc. No. 1.) On April 14, 2018,

Streater filed his first amended class action complaint (Doc. No. 7), adding several individual state-

law claims. On August 1, 2018, the Court granted Streater’s motion for leave to file a second

amended complaint to add another class claim under the Equal Credit Opportunity Act, 15 U.S.C.

§ 1691, et seq. (“ECOA”). The second amended complaint was filed on August 3, 2018. (Doc. No.




1
  Any facts contained in this section are still subject to proof and are contained herein merely to set the context. The
Court is not making any fact findings.
29 [“SAC”].) Streater alleges that Sarchione violated federal and state consumer protection statutes

in connection with the sale of new and used motor vehicles.

II.        DISCUSSION

           A.      Factual Background

           Streater, who was and is a resident of New Jersey, wanted to purchase a 2014 (or newer)

Chevrolet Camaro ZL1. In or around August of 2017, Streater searched the Internet and located

several such vehicles for sale by various dealers, including Sarchione, which does business in

Randolph, Ohio. Although Streater negotiated purchases with at least three other dealers, he was

unable to obtain financing because he had a credit problem. (SAC ¶ 13; Doc. No. 45, Deposition

of Joseph Streater [“Streater Dep.”] at 646; 677–82. 2)

           Streater eventually negotiated a purchase remotely with a Sarchione salesperson, Todd

Bollman (“Bollman”). (SAC ¶¶ 14–15; Streater Dep. at 695.) Streater claims he disclosed his credit

problems immediately (Streater Dep. at 698), but Sarchione assured him that it could obtain credit

for him, if not through a bank, then through a subprime lender (such as Santander 3 or Westlake,

both of whom were familiar to Streater). (Id. at 702–03; see also SAC ¶ 14.) Streater testified that

he was advised by Bollman that preapproval for his financing had been obtained from Santander,

provided he make a down payment of $10,000 or $12,000, which he was willing to do. (Streater

Dep. at 708; SAC ¶ 18.)

           Streater entered into a retail installment sale contract (“RISC”) with Sarchione on October

28, 2017, for the purchase of a used 2017 Chevrolet Camaro. On the same day, he executed a Spot



2
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
3
    “Santander” refers to Santander Consumer USA. (Opp’n at 574.)
                                                        2
Delivery Agreement (“SDA”), which provided, inter alia, that Streater could take delivery of the

vehicle before financing was approved. 4 (SAC ¶ 19.) Ultimately, Sarchione was unable to obtain

financing from Santander, or from anyone else, on the original terms and the deal fell through.

(Doc. No. 37, Deposition of Dane Wise [“Wise Dep.”] at 364; Streater Dep. at 752.)

        Streater never took possession of the Camaro and, apparently, forfeited at least $1,000 of

the down payment. (Streater Dep. at 760.) In addition, Streater alleges that, while he was trying to

figure out how to retrieve from Sarchione the vehicle he had traded in, Sarchione contacted the

lienholder and misrepresented that Streater had abandoned the vehicle, whereupon the lienholder

repossessed the vehicle (even though Streater was allegedly still making the payments on it) and

wrongfully sold it at auction. (SAC ¶ 23.)

        B.      Legal Standards

        The class action is “an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700–01, 99

S. Ct. 2545, 61 L. Ed. 2d 176 (1979). To justify a departure from that rule, “a class representative

must be part of the class and ‘possess the same interest and suffer the same injury’ as the class

members.” E. Tex. Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403, 97 S. Ct. 1891, 52 L.

Ed. 2d 453 (1977) (quoting Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 216,

94 S. Ct. 2925, 41 L. Ed. 2d 706 (1974)).

        Rule 23(a) sets out four requirements—numerosity, commonality, typicality, and adequate

representation—that “effectively limit the class claims to those fairly encompassed by the named

plaintiff’s claims.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156, 102 S. Ct. 2364, 72 L. Ed.


4
 Copies of the RISC and the SDA are attached to the SAC as Ex. A and Ex. B, respectively. (Doc. Nos. 29-1 and
29-2.)
                                                     3
2d 740 (1982) (quotation marks and citation omitted). This is not “a mere pleading standard.”

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 131 S. Ct. 2541, 180 L. Ed. 2d 374 (2011).

Rather, “certification is proper only if the trial court is satisfied, after a rigorous analysis, that the

prerequisites of Rule 23(a) have been satisfied[.]” Id. at 350–51 (quotation marks and citation

omitted). “No class that fails to satisfy all four of the prerequisites of Rule 23(a) may be certified,

and each class meeting those prerequisites must also pass at least one of the tests set forth in Rule

23(b).” Sprague v. Gen. Motors Corp., 133 F.3d 388, 397 (6th Cir. 1998) (en banc).

        “Rule 23(b)(3) classes must also meet an implied ascertainability requirement.” Sandusky

Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 466 (6th Cir. 2017) (citing

Cole v. City of Memphis, 839 F.3d 530, 541 (6th Cir. 2016)). “It is the party seeking class

certification—here, [Streater]—that bears the burden of ‘affirmatively demonstrat[ing]’

compliance with Rule 23.” Id. at 466–67 (quoting Wal-Mart, 564 U.S. at 350).

        C.       Analysis

        Streater seeks to certify the following class under Fed. R. Civ. P. 23(b)(3): 5

        All persons who have signed a retail installment sale contract (RISC) prepared by
        [d]efendant and whose signatures were also obtained by [d]efendant on a form
        entitled “Limited Right to Cancel-Purchase (Spot Delivery)” or similar document
        purporting to give [d]efendant the ability to revoke the RISC under certain
        circumstances within one year of the filing of plaintiff’s complaint [same as or more
        specifically defined as all persons who signed a retail installment sales contracts
        ([RISC]) similar or identical to exhibit “A” attached which contained a limited right
        to cancel provision where the box was not checked as being applicable and who
        were also required to sign a spot delivery agreement similar or identical to exhibit
        “B” from March 20, 2017 through the filing of [p]laintiff’s initial complaint].




5
 The SAC proposes a general TILA class, with three subclasses, an ECOA class, and an OCSPA class. But the motion
expressly states that plaintiff has made a “strategic decision to pursue certification only of the General Truth-in-
Lending Class[.]” (Memo. at 528.)
                                                         4
(Mot. at 477.) Streater alleges, in support of his class allegations, that Sarchione “surreptitiously”

obtains buyers’ signatures on documents and delivers vehicles to customers “with no intention to

honor any contract term or provision.” (SAC ¶ 2.) Streater alleges that the RISC provided that

Sarchione was the “seller-creditor” who was extending credit to Streater, whereas the SDA

provided that Sarchione could void or change the terms of the RISC if Sarchione was unable to

sell the deal to a third party. (Id. ¶ 19.) Streater argues that, whereas the RISC contained material

credit disclosures required by TILA, the language in the SDA purported to relieve Sarchione of its

“creditor” status. (Memo. at 532.)

       1.      Ascertainability

       Sarchione asserts that the class proposed by Streater does not meet the ascertainability

requirement. (Opp’n at 579–83.) “[T]he touchstone of ascertainability is whether the class is

objectively defined, so that it does not implicate the merits of the case or call for individualized

assessments to determine class membership.” Stewart v. Cheek & Zeehandelar, LLP, 252 F.R.D.

387, 391 (S.D. Ohio 2008). “[A] class should not be certified where extensive factual inquir[i]es

are required to determine whether individuals are members of a proposed class[.]” Napier v. Laurel

Cty., No. 6:06-368-DCR, 2008 WL 544468, at *6 (E.D. Ky. Feb. 26, 2008).

       Streater’s proposed class would include any customer of Sarchione who, between March

20, 2017 and March 20, 2018, signed both a RISC similar to the one Streater signed and any form

of an SDA (or its equivalent) purporting to give Sarchione the ability to revoke the RISC under

certain circumstances.

       In Givens v. Van Devere, Inc., No. 5:11CV666, 2012 WL 4092738 (N.D. Ohio Sept. 17,

2012), on facts similar to the instant case, this Court rejected a motion seeking class certification,

concluding that there were “significant differences in the forms signed by the various putative class
                                                  5
members . . . [that would require] a person-by-person analysis to simply determine which of

[defendant’s] customers fit within the proposed class[.]” Id. at *7. The same is true here.

       Dane Anderson Wise (“Wise”), general manager for Sarchione (who has been associated

with the business since Sarchione’s formation), testified that he had been involved in every sale at

some level, including Streater’s. (Wise Dep. at 332; 338–39; Doc. No. 44-1, Affidavit of Dane

Anderson Wise [“Wise Aff.”] ¶¶ 2–3.) He explained that Sarchione works with about twenty (20)

lenders, but only six (6) or seven (7) of those lenders use the same RISC form that was signed by

Streater, which amounts to about 20% of Sarchione’s financed sales. (Wise Dep. at 347–49; see

also Wise Aff. ¶¶ 5–6, 10.) The customized forms required by the various lenders all contain

different material terms as compared to the RISC signed by Streater. (Wise Aff. ¶¶ 11–12.)

       Wise performed a detailed analysis of transactions that took place at Sarchione in

September, October, and November of 2017 to determine how many transactions involved the

same RISC signed by Streater and how many transactions were cancelled by Sarchione and/or the

lender following the signing of the financing documents. (Id. ¶ 17.) He discovered that the

following number of deals involved the same RISC as Streater’s: 31 out of 146 (September 2017);

44 out of 107 (October 2017); and 30 out of 96 (November 2017). (Id. ¶¶ 18–36 & Exs. C, D, E.)

       Of the 146 September 2017 deals, only two (2) involved a re-sign or voiding of the

transaction documents, and both of those were done to benefit the customer; none of the September

deals were canceled by the lender. (Id. ¶¶ 22–25.) Of the 107 October 2017 deals, only one (1) had

to re-sign (because the parties agreed to a lower purchase price and financing was changed to a

different institution) and one (1) (which was Streater’s) was canceled by the lender. (Id. ¶¶ 30–

31.) Of the 96 November 2017 deals, none were re-signed or canceled by the lender.



                                                 6
       Thus, for the three (3) months reviewed, a significant majority of the putative class

members (about 70%) did not sign the same RISC as Streater, and the RISCs they did sign were

materially different than Streater’s.

       Streater has made no effort to refute these facts. Instead, in his reply brief, he merely

declares that “[c]lass membership can be objectively determined by reviewing the RISC’s [sic]

and SDA’s [sic] from March 20, 2017 through March 20, 2018.” (Reply at 950.) Streater, however,

does not conduct that review so as to direct the Court to facts (even a few illustrative, if not

exhaustive, facts) that would call Sarchione’s facts into question. He provides nothing but reliance

on the allegations of his SAC and case citations (none of which are controlling because they are

not from this circuit). This is insufficient to meet Streater’s burden in the face of unrefuted facts

adduced by Sarchione.

       As in Givens, ascertaining class members will require detailed fact finding to determine

whether the customized forms signed by the other putative class members were “similar or

identical to” the one signed by Streater.

       The proposed class is non-ascertainable and, therefore, should not be certified.

       2.      Rule 23(a) Requirements

       Where ascertainability has not been met, some courts, including this Court, have found it

unnecessary to conduct the full Rule 23(a) analysis. See Givens, 2012 WL 4092738, at *8 (noting

that because “plaintiffs have failed to set forth adequate class definitions under the ascertainability

inquiry[,] . . . the Court need not continue its rigorous review of the Rule 23 requirements[.]”

(quotation marks omitted)). Nonetheless, the Court will briefly discuss the requirements, out of an

abundance of caution.



                                                  7
                a)      Numerosity

        As shown by the analysis conducted by Wise and attested to in his affidavit, Streater was

the only potential class member who signed the allegedly offending forms and later had his

transaction canceled due to lack of financing (i.e., the only person who can show harm). Sarchione

asserts that, as a result, Streater cannot establish the requisite numerosity for class certification.

        Streater argues in reply that Sarchione committed a technical violation by asking customers

to enter into RISCs where the “limited right to cancel” was not integrated into the RISC, permitting

Sarchione to later change the contract terms and, thereby, rendering the original disclosures

meaningless. Using the numbers supplied by Wise, Streater argues that, even if the Court finds

that the class can be composed of only customers who signed the same RISC form that Streater

signed, the numbers, as extrapolated from Wise’s numbers for the appropriate statutory period, are

sufficient to establish numerosity. (Reply at 953.)

        Sarchione urges the Court to conclude that class action treatment for a mere technical

violation is impermissible, arguing that this Court reached that conclusion in Givens. The Court

disagrees that this was addressed directly in Givens. Nonetheless, Givens still applies.

        In Givens, this Court did not hold that a determination for purposes of numerosity may

never be based on mere technical violations of the statute. In fact, technical violations may be

ideally suited to class treatment. See Watkins v. Simmons & Clark, Inc., 618 F.2d 398, 403–04 (6th

Cir. 1980) (“[T]he technical nature of the violations may well argue in favor of the appropriateness

of the class action here. . . . The superiority of the class action in these circumstances lies in the

fact that the class members may share in a financial recovery which, otherwise, they would never




                                                   8
pursue on their own behalf because of ignorance.”); 6 see also Abel v. KeyBank USA, N.A., No. 03

CV 524, 2004 WL 540699, at *9 (N.D. Ohio Mar. 4, 2004) (“[T]he Court rejects defendants’

contention that the fact that plaintiffs’ allegations appear to be based on a technical violation of

TILA weighs against certification of the class.”) (citing Watkins).

         In Givens, however, this Court concluded that, because the complaint did not allege a mere

technical violation but, rather, alleged intentional violations of TILA, and sought actual and

statutory damages, the claims of Givens were different from the claims of other putative class

members who had only claims of technical violations. The same is true here.

         The Court concludes that Streater is unable to satisfy the Rule 23(a)(1) numerosity

requirement.

                  b)       Commonality

         Sarchione argues that there are no common questions of law or fact because most of the

putative class members signed different transaction documents, with different material terms, and

did not have their transactions cancelled for lack of financing, nor did they suffer any harm. (Opp’n

at 586.) In particular, Sarchione argues that Streater alleges he suffered a completely different type

of harm than any other putative class member. (Id. at 587.)




6
  In Watkins, the court ultimately concluded that denial of class certification was not an abuse of discretion based on
the facts of that case. The court noted:
         The defendant is a small store and this was the first time that a truth-in-lending violation had been
         brought to its attention. It moved quickly after suit was filed to bring its installment contracts into
         compliance with the Act. This is an extreme case. Were we to order class-certification here, as a
         practical matter, class certification would be required in all cases. This would effectively negate the
         discretion of a district court to certify a class.
Watson, 618 F.2d at 404.
                                                           9
       Once again, Streater argues in reply that the issue is not what documents were signed but

whether Sarchione’s failure to integrate the “limited right to cancel” into the RISC constitutes a

TILA violation. This, Streater claims, is a common question of law. (Reply at 954.)

       The Court agrees that it is a common question of law whether any failure to integrate a

right to cancel into the sales contract that contained the TILA disclosures constitutes a technical

violation of TILA. That said, the question is only answerable with reference to the actual

documents signed; that is, each of the various RISC forms signed by Sarchione customers would

need to be examined to ascertain whether it actually excluded any mention of a right to cancel.

Thus, the variety of RISC forms in this case advises against class certification.

       The Court concludes that Streater is unable to satisfy the Rule 23(a)(2) commonality

requirement.

               c)      Typicality

       Sarchione argues that Streater’s claims are not typical of the claims of putative class

members. (Opp’n at 587.) The Court agrees.

       Streater has alleged more than a technical violation of the statute with respect to his

transaction with Sarchione, yet seeks to certify a class of members who may have only claims of

technical violations. Streater himself allegedly suffered actual harm due to the alleged statutory

violations. He has not shown that other putative class members suffered this same harm. Rather,

Streater only argues that these others suffered a technical violation because the contract they signed

did not contain the “limited right to cancel” language that was contained in a separate document

that effectively rendered any TILA disclosures in the contract meaningless.

       “The premise of the typicality requirement is simply stated: as goes the claim of the named

plaintiff, so go the claims of the class.” Sprague, 133 F.3d at 399. Here, as in Sprague, “[the]
                                                 10
named plaintiff who prove[s] his own claim [will] not necessarily have proved anybody else’s

claim.” Id. If Streater proves that the SDA he signed effectively negated the disclosures in the

RISC he signed, that will not necessarily prove the same for other putative class members who

signed different forms, even if those forms meet the broad failure-to-integrate criterion repeatedly

advanced by Streater as the basis for class certification.

       Streater is unable to satisfy the typicality requirement of Rule 23(a)(3).

               d)      Representative Party

       Sarchione does not address whether Streater would be an adequate representative of the

putative class. The Court concludes that he is not.

       “The adequate representation requirement overlaps with the typicality requirement because

in the absence of typical claims, the class representative has no incentives to pursue the claims of

the other class members.” In re Am. Med. Sys., Inc., 75 F.3d 1069, 1083 (6th Cir. 1996). The Court

cannot say for certain that Streater would not pursue other class members’ mere technical claims,

but it is conceivable that, to the detriment of the class, he would be more motivated to recover his

own actual damages than mere statutory damages on behalf of himself and the class.

       Streater does not satisfy the adequate representation requirement of Rule 23(a)(4.)

       3.      Rule 23(b) Requirements

       Under Fed. R. Civ. P. 23(b)(3), a class action may be maintained if the prerequisites of

Rule 23(a) are satisfied, and

       the court finds that the questions of law or fact common to the class members
       predominate over any questions affecting only individual members, and that a class
       action is superior to other available methods for fairly and efficiently adjudicating
       the controversy.




                                                 11
        “To evaluate predominance, ‘[a] court must first characterize the issues in the case as

common or individual and then weigh which predominate.’” Martin v. Behr Dayton Thermal

Prods. LLC, 896 F.3d 405, 413–14 (6th Cir. 2018).

        An individual question is one where “members of a proposed class will need to
        present evidence that varies from member to member,” while a common question
        is one where “the same evidence will suffice for each member to make a prima
        facie showing [or] the issue is susceptible to generalized, class-wide proof.”

Tyson Foods, Inc. v. Bouaphakeo, __ U.S. __, 136 S. Ct. 1036, 1045, 194 L. Ed. 2d 124 (2016)

(alteration in original).

        The test set forth in Tyson Foods cannot be met here. Aside from the fact that Streater’s

claims are different from the technical violation claims of the putative class members, even the

latter cannot be proven by all the same evidence since different customers signed different forms.

Streater insists that the single issue is whether Sarchione’s alleged failure to integrate the “limited

right to cancel” into the RISC constitutes a TILA violation because Sarchione has the later right

to change the terms, rendering the original disclosures meaningless. But, without examining each

separate document signed by individual customers (or perhaps by small subgroups of customers

who all used the same lender’s forms), that question cannot be answered. In addition, the

distinctiveness of the facts relating to Streater, as compared to the facts relating to the other

putative class members, strongly suggests a lack of predominance.

        Streater has failed to meet the predominance requirement of Rule 23(b)(3).




                                                  12
III.   CONCLUSION

       For the reasons set forth herein, Streater’s motion for class certification (Doc. No. 38) is

denied. The case shall proceed only as to the claims of Streater set forth in the second amended

complaint.

       IT IS SO ORDERED.

 Dated: July 5, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                               13
